FIELD, District Judge,
sustained the view •of the district attorney, and charged the jury that the law provided in plain terms that the ■owner, agent, or superintendent, or-any person using a distillery, must, see that all the requirements of the statute are fulfilled; that such stringent provision was necessary 'in order to secure compliance with the law in a business offering such temptations to fraud, and to guard against invasion; thai the very purpose of the act was to make the owner of the property responsible for its lawful use; and that otherwise any owner of a distillery might put it into the hands of irresponsible parties, and enable them to perpetrate frauds, with no risk but that of the loss of such liquors as they happened to have on hand at the time of seizure. The judge explained to the jury in forcible terms the necessity and wisdom of these apparently harsh provisions of the law, and directed them, if they believed the evidence of fraud on the part of the distiller, to render a verdict in favor of the government. Such verdict was rendered and a decree of forfeiture entered against the entire property.